Citation Nr: 1607393	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-23 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to January 1972.  He died in March 2007 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for the cause of the Veteran's death.

This matter was before the Board in November 2013, at which time the claim was held in abeyance pending issuance of a statement of the case with respect to the issue of whether the severance of service connection for squamous cell carcinoma of oropharynx, secondary to Agent Orange exposure was proper.


FINDINGS OF FACT

1.  The Veteran died in March 2007; the immediate cause of death was cardiorespiratory arrest due to squamous cell carcinoma of the oropharynx, secondary to exposure to Agent Orange.

2.  During the Veteran's lifetime, service connection was in effect for peptic ulcer disease, shrapnel wound with scar of right upper arm and squamous cell carcinoma of the oropharynx, secondary to exposure to Agent Orange.

3.  In a March 2005 rating decision, the RO proposed to severe service connection for squamous cell carcinoma of the oropharynx, due to clear and unmistakable error in the April 2004 rating decision awarding service connection.

4.  Thereafter, in a November 2006 rating decision, prior to the death of the Veteran, service connection for squamous cell carcinoma of the oropharynx, secondary to exposure to Agent Orange was severed, effective March 1, 2007.

5.  The competent evidence fails to demonstrate that the cause of the Veteran's death as listed on his death certificate is related to his military service, or that any service-connected disability was the principle or a contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, the appellant was sent letters in August 2007 and November 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board notes that notice in compliance with Hupp was issued after the initial rating decision.  However, the matter was readjudicated in a March 2009 statement of the case, thus curing any notice error.  See Mayfield v. Nicholson, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. at 376.  Accordingly, no further development is required with respect to the duty to notify.

In the instant case, the appellant was never informed of how VA determines effective dates.  (The type of benefits the appellant seeks does not involve the assignment of a disability rating in the event of a successful claim.)  However, as the instant decision denies cause of death benefits, no effective date will be assigned.  Accordingly, the notice deficiency is harmless.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  In some cases, it also entails obtaining a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment and personnel records, his death certificate, and post-service treatment records.  The Board has carefully reviewed the statements of the appellant and finds that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim. 

The Board notes that a VA medical opinion was not obtained in this case.  The evidence establishes that the Veteran's death was caused by cardiorespiratory arrest due to squamous cell carcinoma of the oropharynx.  With regard to the cardiorespiratory arrest, there is no competent and credible evidence suggesting a link between any cardiac condition and military service.  As for the squamous cell carcinoma of the oropharynx, the record contains a number of etiological opinions.  The most probative evidence suggests that the condition is related to the Veteran's history of smoking and not to Agent Orange exposure.  Moreover, there is no indication that the Veteran's already service-connected disabilities caused or contributed to his death.  Thus, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008).  VA's duty to obtain a medical opinion or examination is not triggered.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis

In this case, the certificate of death reflects that the Veteran died in March 2007 with an immediate cause of death of cardiorespiratory arrest due to squamous cell carcinoma of the oropharynx, secondary to Agent Orange exposure, per VA records.

Prior to the Veteran's death, he was service-connected for peptic ulcer disease, shrapnel wound with scar of right upper arm, and squamous cell carcinoma of the oropharynx, secondary to exposure to Agent Orange.  However, in a November 2006 rating decision, prior to the death of the Veteran, service connection for squamous cell carcinoma of the oropharynx, secondary to exposure to Agent Orange was severed, effective March 1, 2007.

The appellant asserts that the Veteran's death is the result of Agent Orange exposure during military service.  

As established above, the Veteran was not service connected for squamous cell carcinoma of the oropharynx or for a cardiac disease at the time of his death.  As such, it is necessary to determine whether service connection should have been established for such disorders.  

At the outset, the Board notes that presumptive service connection for squamous cell carcinoma of the oropharynx due to herbicide exposure in not warranted as the condition is not included in the list of diseases associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges the Veteran's treating physician's finding that the pharynx is part of the upper aerodigestive tract and is a direct extension of the larynx.  See February 2004 Statement from Dr. Reed.  However, in a January 2005 pulmonary consultation, the examiner opined that the oropharyngeal carcinoma was not part of the respiratory tract for purposes of cancer classifications and belonged under the heading for head and neck cancers.  As discussed below, the opinion by the pulmonologist is more probative than VA treating physician's opinion in that it was supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, service connection for squamous cell carcinoma of the oropharynx is not warranted on a presumptive basis due to exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the Veteran's service treatment records (STRs) is negative for complaints of, treatment for or diagnosis of squamous cell carcinoma of the oropharynx or a cardiac disease.   

Post-service VA treatment records note a diagnosis of squamous cell carcinoma.  Specifically, in October 2001, a neck mass was found on examination.  Thereafter, impressions from a CT scan in December 2001 revealed presumptive squamous cell carcinoma, possible nasopharyngeal, possible lymphoma.  The mass was excised from the Veteran's neck, which revealed a posterior jugulodigastric node mass.  The frozen section showed metastatic squamous cell carcinoma.  Subsequent VA medical records note a history of treatment for neck and throat cancer.  Notably, in a record dated in February 2002, it was determined that the Veteran did not have lung cancer. 

The Veteran was afforded a VA examination in June 2002.  The examiner, who was also his treating physician, noted that the Veteran had exposure to Agent Orange during military service and was a chronic tobacco user.  Following examination of the Veteran, the examiner diagnosed squamous cell carcinoma of the right neck with an unknown primary, presumptively secondary to tobacco exposure, probably to Agent Orange exposure.  Chronic sinus disease and post-radiotherapy for metastatic squamous cell carcinoma were also diagnosed.  

In an August 2002 addendum opinion provided by a non-treating physician, the examiner noted that the Veteran had a CT scan of the chest in August 2002.  The CT scan was obtained to rule out metastatic disease and was essentially normal.  The Veteran also had a whole body PET scan, which was negative for metastatic disease.  Based on the lack of any evidence of carcinoma in the chest, the examiner opined that the diagnosis should be changed from history of squamosus cell carcinoma of the right neck to squamous cell carcinoma of the right neck with unknown primary.  The examiner stated that he was unable to identify the primary site because the primary site had not been revealed itself, and so the primary site remained unknown.

In a February 2004 opinion provided by the Veteran's treating physician, he stated that the Veteran had a squamous cell carcinoma of the upper aerodigestive system, which was associated with Agent Orange.  He also noted that the pharynx is part of the upper aerodigestive tract and is a direct extension of the larynx.

A VA pulmonary consult was provided in January 2005 to answer questions regarding the relationship between Agent Orange exposure and the presence of squamous cell carcinoma of the oropharynx.  The pulmonologist noted that data on Agent Orange and its carcinogenic potential from a VA perspective is that service connection may be established for respiratory cancers (cancer of the lung, bronchus, trachea or larynx).  While larynx and pharynx lie in close proximity, there are several differences in cell types and epithelium.  Additionally, tumors involving the larynx and pharynx behave differently with regards to metastatic spread and general behavior.  They are also treated differently with respect to surgical options, chemotherapy, and radiation therapy.  Therefore, it would not be consistent to consider oropharyngeal carcinoma as part of the respiratory tract for purposes of cancer classifications; it belongs under the heading of head and neck cancers. 

The pulmonologist noted that studies had been done to determine a link between Agent Orange exposure and other cancers, such as digestive tract (which would include the esophagus) as well as nose and nasopharynx; however, none of the studies showed any pattern of association.

The pulmonologist also mentioned that the Veteran had a history of tobacco use (1 to 2 packs per day) for over 30 years, and was actively smoking at the time of the initial diagnosis in 2002.  The examiner opined that the use of tobacco, both smoking and smokeless tobacco, had been shown to increase the risk of oropharyngeal cancers bu up to 24-fold.

Finally, the pulmonologist opined that it was possible that the diagnosed squamous cell cancer of the oropharynx was actually the initial primary cancer that was not found during the work-up for the neck cancer of unknown primary in 2002.  In this regard, he noted that testing of the two specimens and a pathological review (if available) could help determine if they were, in fact, the same tumor.  It is possible that the primary tumor was too small to be picked up by PET scan, as its sensitivity is diminished in tumors less than 1 centimeter in size.  It did not appear, based on the metastatic work-up that a thorough evaluation was done to find the unknown primary site.  However, he determined that it was his impression that the presence of both carcinomas was unlikely the result of Agent Orange exposure and more likely due to the history of tobacco use.  Additionally, he did not feel that a logical assumption could be made that the increased risk of laryngeal carcinoma due to Agent Orange exposure corresponded to an increased risk of oropharyngeal, nasopharyngeal, or other aerodigestive organs outside the lungs.  

The Veteran was provided an additional VA examination in February 2005.  In relevant part, the examiner diagnosed chronic obstructive pulmonary disease (COPD), secondary to chronic tobacco use disorder and squamous cell carcinoma of the right neck and squamous cell carcinoma of the oropharynx.  An etiological opinion was not provided.

In an April 2005 opinion by the Veteran's treating physician, he noted that the RO informed him that the strict interpretation of the law is that Agent Orange associated respiratory tract cancers involved only the larynx, trachea, and lungs.  He also noted that comments by the pulmonologist.  He opined that the association of tobacco smoking and aerodigestive carcinomas is much more established than any association of Agent Orange.  The Veteran did not start smoking until he joined the Army.  At that time, he became addicted to tobacco smoking and had remained addicted even in the face of knowledge it was having a deleterious effect on his ultimate survival.  The examiner noted that in Vietnam, the Veteran received cigarettes in C rations and tobacco was readily available and at reduced cost, if not free in some instances.  He further opined that the respiratory system begins at the tip of the nose and the lips.  Some of the phalagneal and nasal area is even lined with ciliated respiratory epithelium, just like the lungs.  Additionally, the larynx consists of three distinct parts-the supraglottis, the glottis and the subglottis.  The supraglottis more closely resembles the oropharynx than it does the glottis and the subglottis.  The physician further opined that there is no discernable difference in metastatic patterns between tonsillar cancer and supraglottic caner.  He noted that the otolaryngologic literature has consistently reinforced the unreliability of metastatic patterns in making diagnosis.

In the instant case, the record does not show that squamous cell carcinoma of the oropharynx was manifested in service or is otherwise related to military service.  In this regard, the evidence suggests that the appellant's squamous cell carcinoma of the oropharynx is due to his history of smoking and not exposure to Agent Orange.  Notably, the pulmonologist who provided the January 2005 opinion determined that it was unlikely that the condition was the result of Agent Orange exposure and more likely due to the history of tobacco use.  The examiner noted that studies had been done to determine a link between Agent Orange exposure and other cancers, such as digestive tract (which would include the esophagus) as well as nose and nasopharynx; however, none of the studies showed any pattern of association.  Further, the Veteran's treating physician determined that the association of tobacco smoking and aerodigestive carcinomas was more established than any association with Agent Orange.  

As for cardiorespiratory arrest, the service treatment records are silent for any reference to a cardiac disease.  Post-service medical evidence notes a diagnosis of COPD; however, the condition has been attributed to the Veteran's history of smoking.  Moreover, there is no competent evidence linking a cardiac disease to service. 

It is further noted that service connection based on the use of tobacco products while in the military is expressly precluded. Legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or a disease attributable to the use of tobacco products by a claimant during his military service, which applies to all claims filed after June 9, 1998. See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.

The Board acknowledges the appellant's contention that cardiorespiratory arrest and squamous cell carcinoma of the oropharynx are related to the Veteran's exposure to Agent Orange during military service.  However, the Board finds that the question of whether the conditions are related to military service is a matter suited to the realm of medical expertise.  As such, the appellant is not competent to offer an opinion on the matter.  Again, the law does not recognize any claim directly linking post-service cancers to in-service use of tobacco products.

The Board is sympathetic to the appellant.  However, there is no competent evidence that the Veteran's cardiorespiratory arrest and squamous cell carcinoma of the oropharynx originated in service or are otherwise related to service, or that the Veteran's death was otherwise related to service.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


